DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the amendment received 30 June 2022.

Claims 1, 3, 4, 7, 8, 11 and 12 are currently amended, claims 5, 6, 9 and 10 are as originally presented, claim 2 is cancelled and claims 13-18 are new.  In summary, claims 1 and 3-18 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (U.S. Patent Application Publication 2019/0180525 A1, already of record, hereafter ‘525) and in view of Kinoshita et al. (U. S. Patent Application Publication 2015/0274016, hereafter ‘016).

Regarding claim 1 (Currently Amended), Matsuda teaches a vehicle-related output program (‘525; figs. 1 and 2; ¶ 0008; a program installed in an information processing device) causing a computer to execute (‘525; figs. 1 and 2; ¶ 0008; a program installed in an information processing device, the program causing the information processing device to perform steps for performing functions): a first receiving step of receiving a vehicle identification information piece transmitted from a vehicle (‘525; ¶ 0010, an identification information obtaining unit which obtains identification information of the leanable vehicle; vehicle identification information; ¶ 0040; the vehicle identification is output to portable information terminal and a server; receiving a vehicle identification information piece transmitted from a vehicle); a second receiving step of receiving a vehicle state information piece transmitted from the vehicle (‘525; ¶ 0023; ¶ 0027-0028; The portable information terminal 11 is communicable with the traveling information management device 10 and with a server 12 and a data base 13 which are externally provided, via a network N (e.g., Internet; vehicle state information received from the vehicle; The output section 38 is configured to output the data to a display unit 39 mounted in the motorcycle 2, and to an external memory 40. The output section 38 is configured to output the data to the portable information terminal 11 carried by the rider of the motorcycle 2 by short distance radio communication (e.g., Bluetooth (registered mark))); a calculating step of generating, as an output information piece (‘525; ¶ 0026-0028; calculating output information), a result of predetermined calculation performed based on the vehicle state information piece (‘525; ¶ 0026-0028; predetermined calculation performed based on the vehicle state inform), the predetermined calculation changing depending on a type indicated by the vehicle identification information piece (‘525; ¶ 0026-0028; ¶ 0040); and an outputting step of outputting the output information piece (‘525; ¶ 0038; ¶ 0040; causes the output section 15 to output to the portable information terminal 11 (display unit), the traveling information) but does not explicitly teach, wherein: the output information piece includes an image information piece; and the image information piece includes a vehicle image information piece which changes depending on the type indicated by the vehicle identification information piece.
Kinoshita, working in the same field of endeavor of providing vehicle state and operational data to internal and externally located display devices, however, teaches, wherein: the output information piece includes an image information piece (‘016; figs. 1 and 3; ¶ 0008; display device that displays a vehicle image showing a vehicle shape viewed from a virtual view point); and the image information piece includes a vehicle image information piece which changes depending on the type indicated by the vehicle identification information piece (‘016; figs. 1 and 3; element 27b, vehicle data; ¶ 0008; ¶ 0059; ¶ 0069; data used for generating the synthetic image as described above, a vehicle data 27b showing the shape of the vehicle 9 on which the vehicle control apparatus 10 is mounted is included; the image generating unit 22 virtually constitutes a vehicle model showing a three-dimensional shape of the vehicle 9 by using the vehicle data 27b memorized in the memory unit 27 in advance) for the benefit of implementing a virtual rider and motorcycle display for visual animation realistically reflecting the specific vehicle with which vehicle-related output program is characterizing.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the vehicle identification, modeling and displaying methods as taught by Kinoshita with the vehicle travelling information sensing, calculating and outputting processes as taught by Matsuda for the benefit of implementing a virtual rider and motorcycle display for visual animation realistically reflecting the specific vehicle with which vehicle-related output program is characterizing.

Claim 2 (Cancelled).

Regarding claim 3 (Currently amended) Matsuda and Kinoshita teach the vehicle-related output program according to claim [[2]]1 and further teach wherein in the calculating step, the image information piece (‘016; figs. 1 and 3; element 27b, vehicle data; ¶ 0008; ¶ 0059; ¶ 0069; data used for generating the synthetic image as described above, a vehicle data 27b showing the shape of the vehicle 9 on which the vehicle control apparatus 10 is mounted is included; the image generating unit 22 virtually constitutes a vehicle model showing a three-dimensional shape of the vehicle 9 by using the vehicle data 27b memorized in the memory unit 27 in advance) is changed based on the vehicle state information piece (‘525; fig. 1; Abstract; ¶ 0026-0028; ¶ 0040; The vehicle information obtaining section 35 is configured to obtain the detection signals of the sensors 21 to 28. The control section 36 is configured to write data obtained from the traveling position history obtaining section 32, the lateral tire force obtaining section 33, the centrifugal force obtaining section 34, and the vehicle information obtaining section 35 in the storage section 37 and to read the data from the storage section 37).

Regarding claim 4 (Currently amended), Matsuda and Kinoshita teach the vehicle-related output program according to claim [[2]]1, wherein: the vehicle is a lean vehicle which turns in a lean state (‘525; fig. 1; Title; Abstract; ¶ 0002; ¶ 0018; The leanable vehicle is defined as a vehicle which can travel with a tilt angle at which the whole of a moving object including a rider and the vehicle body keeps a balance with a centrifugal force, to thereby tum while keeping a tilted state of the vehicle body. The motorcycle 2 is a suitable example of the leanable vehicle) in which the vehicle is inclined in a roll direction (‘525; ¶ 0026-0028; ¶ 0031; ¶ 0040; ¶ 0046; vehicle is inclined in a roll direction; while the motorcycle 2 is turning, the rider may tilt the vehicle body 5 around the front-rear axis over time. This transit change is called rolling); and in the calculating step, a lean angle of the vehicle image information piece (‘016; figs. 1 and 3; element 27b, vehicle data; ¶ 0008; ¶ 0059; ¶ 0069; data used for generating the synthetic image as described above, a vehicle data 27b showing the shape of the vehicle 9 on which the vehicle control apparatus 10 is mounted is included; the image generating unit 22 virtually constitutes a vehicle model showing a three-dimensional shape of the vehicle 9 by using the vehicle data 27b memorized in the memory unit 27 in advance) while the lean vehicle is turning changes depending on the type indicated by the vehicle identification information piece (‘525; ¶ 0026-0028; ¶ 0040; The identification information of the motorcycle 2 is pre-stored in the traveling information management device 10. The identification information of the rider may be registered in the portable information terminal 11 or may be input by use of a handle switch or the like. The server 12 includes an identification information obtaining section 14 which obtains the identification information of the motorcycle 2 and the identification information of the rider. The traveling information processing program installed in the server 12 performs traveling analysis, and causes the output section 15 to output to the portable information terminal 11 (display unit), the traveling information).

Regarding claim 6 (Original), Matsuda and Kinoshita teach the vehicle-related output program according to claim 3 and further teach wherein in the calculating step, the image information piece is changed based on a control information piece included in the vehicle state information piece (‘525; ¶ 0023; ¶ 0027-0028; The portable information terminal 11 is communicable with the traveling information management device 10 and with a server 12 and a data base 13 which are externally provided, via a network N (e.g., Internet; vehicle state information received from the vehicle; The output section 38 is configured to output the data to a display unit 39 mounted in the motorcycle 2, and to an external memory 40. The output section 38 is configured to output the data to the portable information terminal 11 carried by the rider of the motorcycle 2 by short distance radio communication (e.g., Bluetooth (registered mark))) (‘016; figs. 1 and 3; element 27b, vehicle data; ¶ 0008; ¶ 0059; ¶ 0069; data used for generating the synthetic image as described above, a vehicle data 27b showing the shape of the vehicle 9 on which the vehicle control apparatus 10 is mounted is included; the image generating unit 22 virtually constitutes a vehicle model showing a three-dimensional shape of the vehicle 9 by using the vehicle data 27b memorized in the memory unit 27 in advance).

Regarding claim 7 (Currently Amended), Matsuda and Kinoshita teach the vehicle-related output program according to claim [[2]]1, wherein: the vehicle is a lean vehicle (‘525; fig. 1; Title; Abstract; ¶ 0002; ¶ 0018; The leanable vehicle is defined as a vehicle which can travel with a tilt angle at which the whole of a moving object including a rider and the vehicle body keeps a balance with a centrifugal force, to thereby tum while keeping a tilted state of the vehicle body. The motorcycle 2 is a suitable example of the leanable vehicle) which turns while being inclined in a roll direction (‘525; ¶ 0026-0028; ¶ 0031; ¶ 0040; ¶ 0046; vehicle is inclined in a roll direction; while the motorcycle 2 is turning, the rider may tilt the vehicle body 5 around the front-rear axis over time. This transit change is called rolling); in the calculating step, the image information piece including a driver image information piece (‘525; ¶ 0040; identification information of the rider) together with the vehicle image information piece (‘016; figs. 1 and 3; element 27b, vehicle data; ¶ 0008; ¶ 0059; ¶ 0069; data used for generating the synthetic image as described above, a vehicle data 27b showing the shape of the vehicle 9 on which the vehicle control apparatus 10 is mounted is included; the image generating unit 22 virtually constitutes a vehicle model showing a three-dimensional shape of the vehicle 9 by using the vehicle data 27b memorized in the memory unit 27 in advance) is generated (‘525; ¶ 0040; generated and output to the display unit); and in the image information piece, a driver indicated by the driver image information piece is moved relative to the vehicle indicated by the vehicle image information piece (‘016; figs. 1 and 3; element 27b, vehicle data; ¶ 0008; ¶ 0059; ¶ 0069; data used for generating the synthetic image as described above, a vehicle data 27b showing the shape of the vehicle 9 on which the vehicle control apparatus 10 is mounted is included; the image generating unit 22 virtually constitutes a vehicle model showing a three-dimensional shape of the vehicle 9 by using the vehicle data 27b memorized in the memory unit 27 in advance) based on the vehicle state information piece (‘525; ¶ 0040; driver image information piece is moved relative to the vehicle indicated by the vehicle image information piece based on the vehicle state information piece and displayed).

Regarding claim 8, (Currently Amended), Matsuda and Kinoshita teach the vehicle-related output program according to claim [[2]]1, causing the computer to further execute a third receiving step of receiving a user request (‘525; ¶ 0024-0025; an input operation unit 29 is connected to the input side of the traveling information management device 10; The input operation unit 29 is, for example, a touch panel or a button which is operated (manipulated) by the rider to input a command), wherein in the calculating step, the image information piece is generated based on the user request such that the vehicle indicated by the image information piece is displayed in a different view (‘016; Abstract; ¶ 0012) control unit causes the display device to display the vehicle image after the changing of the virtual view point as instructed by the user input).

Regarding claim 9 (Original), Matsuda and Kinoshita teach the vehicle-related output program according to claim 1 and further teach wherein in the calculating step, a condition of the calculation changes depending on the type indicated by the vehicle identification information piece (‘525; ¶ 0026-0028; ¶ 0040).

Regarding claim 10 (Original), Matsuda and Kinoshita teach the vehicle-related output program according to claim 1, wherein: the vehicle is a lean vehicle which turns in a lean state in which the vehicle is inclined in a roll direction (‘525; ¶ 0026-0028; ¶ 0031; ¶ 0040; ¶ 0046; vehicle is inclined in a roll direction; while the motorcycle 2 is turning, the rider may tilt the vehicle body 5 around the front-rear axis over time. This transit change is called rolling); and in the calculating step, the output information piece regarding the lean state of the vehicle is generated (‘525; ¶ 0010; ¶ 0026-0028; ¶ 0040), the generated output information piece changing depending on the type indicated by the vehicle identification information piece (‘016; figs. 1 and 3; element 27b, vehicle data; ¶ 0008; ¶ 0059; ¶ 0069; data used for generating the synthetic image as described above, a vehicle data 27b showing the shape of the vehicle 9 on which the vehicle control apparatus 10 is mounted is included; the image generating unit 22 virtually constitutes a vehicle model showing a three-dimensional shape of the vehicle 9 by using the vehicle data 27b memorized in the memory unit 27 in advance).

Regarding claim 11 (Currently Amended) Matsuda teaches a vehicle-related output system (‘525; figs. 1 and 2; ¶ 0008; a vehicle-related output program installed in an information processing device; ¶ 0023; portable information terminal 11 (e.g., smart phone)): comprising: an input unit configured to receive a vehicle identification information piece transmitted from a vehicle (‘525; ¶ 0010, an identification information obtaining unit which obtains identification information of the leanable vehicle; vehicle identification information; ¶ 0040; the vehicle identification is output to portable information terminal and a server; receiving a vehicle identification information piece transmitted from a vehicle) and a vehicle state information piece transmitted from the vehicle (‘525; ¶ 0023; ¶ 0027-0028; The portable information terminal 11 is communicable with the traveling information management device 10 and with a server 12 and a data base 13 which are externally provided, via a network N (e.g., Internet; vehicle state information received from the vehicle; The output section 38 is configured to output the data to a display unit 39 mounted in the motorcycle 2, and to an external memory 40. The output section 38 is configured to output the data to the portable information terminal 11 carried by the rider of the motorcycle 2 by short distance radio communication (e.g., Bluetooth (registered mark))); a calculation unit (‘525; figs. 1 and 2; ¶ 0023; portable information terminal 11 (e.g., smart phone)) configured to acquire, from a storage unit (‘525; figs. 1 and 2; ¶ 0023; portable information terminal 11 (e.g., smart phone)), a conformity information piece set so as to correspond to the vehicle identification information piece (‘525; ¶ 0010; ¶ 0026-0028; calculating output information so as to correspond to the vehicle identification information), perform predetermined calculation based on the vehicle state information piece (‘525; ¶ 0026-0028; predetermined calculation performed based on the vehicle state inform) and the conformity information piece (‘525; ¶ 0010; ¶ 0026-0028), and generate a result of the calculation as an output information piece (‘525; ¶ 0026-0028; calculating output information), the predetermined calculation changing depending on a type indicated by the vehicle identification information piece (‘525; ¶ 0026-0028; ¶ 0040); and an output unit configured to output the output information piece (‘525; ¶ 0038; ¶ 0040; causes the output section 15 to output to the portable information terminal 11 (display unit), the traveling information) but does not explicitly teach, wherein: the output information piece includes an image information piece; and the image information piece includes a vehicle image information piece which changes depending on the type indicated by the vehicle identification information piece.
Kinoshita, working in the same field of endeavor of providing vehicle state and operational data to internal and externally located display devices, however, teaches, wherein: the output information piece includes an image information piece (‘016; figs. 1 and 3; ¶ 0008; display device that displays a vehicle image showing a vehicle shape viewed from a virtual view point); and the image information piece includes a vehicle image information piece which changes depending on the type indicated by the vehicle identification information piece (‘016; figs. 1 and 3; element 27b, vehicle data; ¶ 0008; ¶ 0059; ¶ 0069; data used for generating the synthetic image as described above, a vehicle data 27b showing the shape of the vehicle 9 on which the vehicle control apparatus 10 is mounted is included; the image generating unit 22 virtually constitutes a vehicle model showing a three-dimensional shape of the vehicle 9 by using the vehicle data 27b memorized in the memory unit 27 in advance) for the benefit of implementing a virtual rider and motorcycle display for visual animation realistically reflecting the specific vehicle with which vehicle-related output program is characterizing.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the vehicle identification, modeling and displaying methods as taught by Kinoshita with the vehicle travelling information sensing, calculating and outputting processes as taught by Matsuda for the benefit of implementing a virtual rider and motorcycle display for visual animation realistically reflecting the specific vehicle with which vehicle-related output program is characterizing.

Regarding claim 12 (Currently Amended), Matsuda teaches a vehicle-related output method (‘525; figs. 1 and 2; ¶ 0007; a method performed in an information processing device) comprising:  Docket No. ACO21309a first receiving step of receiving a vehicle identification information piece transmitted from a vehicle (‘525; ¶ 0010, an identification information obtaining unit which obtains identification information of the leanable vehicle; vehicle identification information; ¶ 0040; the vehicle identification is output to portable information terminal and a server; receiving a vehicle identification information piece transmitted from a vehicle); a second receiving step of receiving a vehicle state information piece transmitted from the vehicle (‘525; ¶ 0023; ¶ 0027-0028; The portable information terminal 11 is communicable with the traveling information management device 10 and with a server 12 and a data base 13 which are externally provided, via a network N (e.g., Internet; vehicle state information received from the vehicle; The output section 38 is configured to output the data to a display unit 39 mounted in the motorcycle 2, and to an external memory 40. The output section 38 is configured to output the data to the portable information terminal 11 carried by the rider of the motorcycle 2 by short distance radio communication (e.g., Bluetooth (registered mark))); a calculating step of generating, as an output information piece (‘525; ¶ 0026-0028; calculating output information), a result of predetermined calculation performed based on the vehicle state information piece (‘525; ¶ 0026-0028; predetermined calculation performed based on the vehicle state inform), the predetermined calculation changing depending on a type indicated by the vehicle identification information piece (‘525; ¶ 0026-0028; ¶ 0040); and an outputting step of outputting the output information piece (‘525; ¶ 0038; ¶ 0040; causes the output section 15 to output to the portable information terminal 11 (display unit), the traveling information) but does not explicitly teach, wherein: the output information piece includes an image information piece; and the image information piece includes a vehicle image information piece which changes depending on the type indicated by the vehicle identification information piece.
Kinoshita, working in the same field of endeavor of providing vehicle state and operational data to internal and externally located display devices, however, teaches, wherein: the output information piece includes an image information piece (‘016; figs. 1 and 3; ¶ 0008; display device that displays a vehicle image showing a vehicle shape viewed from a virtual view point); and the image information piece includes a vehicle image information piece which changes depending on the type indicated by the vehicle identification information piece (‘016; figs. 1 and 3; element 27b, vehicle data; ¶ 0008; ¶ 0059; ¶ 0069; data used for generating the synthetic image as described above, a vehicle data 27b showing the shape of the vehicle 9 on which the vehicle control apparatus 10 is mounted is included; the image generating unit 22 virtually constitutes a vehicle model showing a three-dimensional shape of the vehicle 9 by using the vehicle data 27b memorized in the memory unit 27 in advance) for the benefit of implementing a virtual rider and motorcycle display for visual animation realistically reflecting the specific vehicle with which vehicle-related output program is characterizing.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the vehicle identification, modeling and displaying methods as taught by Kinoshita with the vehicle travelling information sensing, calculating and outputting processes as taught by Matsuda for the benefit of implementing a virtual rider and motorcycle display for visual animation realistically reflecting the specific vehicle with which vehicle-related output program is characterizing.

Regarding claim 13 (New), Matsuda and Kinoshita teach the vehicle-related output program according to claim 1 and further teach wherein the output information piece includes a traveling state calculation information piece (‘525; ¶ 0009-0010; traveling state calculation information piece); and in the calculating step, a vehicle specification information piece corresponding to the vehicle identification information piece is selected from plural types of vehicle specification information pieces based on the vehicle identification information piece (‘525; fig. 1; Abstract; ¶ 0026-0028; ¶ 0040; The vehicle information obtaining section 35 is configured to obtain the detection signals of the sensors 21 to 28. The control section 36 is configured to write data obtained from the traveling position history obtaining section 32, the lateral tire force obtaining section 33, the centrifugal force obtaining section 34, and the vehicle information obtaining section 35 in the storage section 37 and to read the data from the storage section 37), and a traveling state calculation information piece is calculated from the vehicle state information piece based on the selected vehicle specification information piece (‘525; ¶ 0023; ¶ 0027-0028; The portable information terminal 11 is communicable with the traveling information management device 10 and with a server 12 and a data base 13 which are externally provided, via a network N (e.g., Internet; vehicle state information received from the vehicle; The output section 38 is configured to output the data to a display unit 39 mounted in the motorcycle 2, and to an external memory 40. The output section 38 is configured to output the data to the portable information terminal 11 carried by the rider of the motorcycle 2 by short distance radio communication (e.g., Bluetooth (registered mark))).

Regarding claim 14 (New), Matsuda and Kinoshita teach the vehicle-related output program according to claim 13 and further teach wherein the vehicle specification information piece includes at least one of a weight of the vehicle (‘525; ¶ 0035), a position of a traveling state sensor in the vehicle (‘525; fig. 2; ¶ 0023-0024; sensors which detect traveling states of the motorcycle 2; including traveling information), and a geometry of the vehicle (‘016; ¶ 0069; the image generating unit 22 virtually constitutes a vehicle model showing a three-dimensional shape of the vehicle 9 by using the vehicle data 27b memorized in the memory unit 27 in advance. This vehicle model is arranged in the vehicle region R0, which corresponds to the position of the vehicle 9, in the three-dimensional space in which the virtual plane TS is set).

Regarding claim 15 (New), Matsuda and Kinoshita teach the vehicle-related output system according to claim 11 and further teach wherein the output information piece includes a traveling state calculation information piece (‘525; ¶ 0009-0010; traveling state calculation information piece); and in the calculating step, a vehicle specification information piece corresponding to the vehicle identification information piece is selected from plural types of vehicle specification information pieces based on the vehicle identification information piece (‘525; fig. 1; Abstract; ¶ 0026-0028; ¶ 0040; The vehicle information obtaining section 35 is configured to obtain the detection signals of the sensors 21 to 28. The control section 36 is configured to write data obtained from the traveling position history obtaining section 32, the lateral tire force obtaining section 33, the centrifugal force obtaining section 34, and the vehicle information obtaining section 35 in the storage section 37 and to read the data from the storage section 37), and a traveling state calculation information piece is calculated from the vehicle state information piece based on the selected vehicle specification information piece (‘525; ¶ 0023; ¶ 0027-0028; The portable information terminal 11 is communicable with the traveling information management device 10 and with a server 12 and a data base 13 which are externally provided, via a network N (e.g., Internet; vehicle state information received from the vehicle; The output section 38 is configured to output the data to a display unit 39 mounted in the motorcycle 2, and to an external memory 40. The output section 38 is configured to output the data to the portable information terminal 11 carried by the rider of the motorcycle 2 by short distance radio communication (e.g., Bluetooth (registered mark))).

Regarding claim 16 (New), Matsuda and Kinoshita teach the vehicle-related output system according to claim 15, wherein the vehicle specification information piece includes at least one of a weight of the vehicle (‘525; ¶ 0035), a position of a traveling state sensor in the vehicle (‘525; fig. 2; ¶ 0023-0024; sensors which detect traveling states of the motorcycle 2; including traveling information), and a geometry of the vehicle (‘016; ¶ 0069; the image generating unit 22 virtually constitutes a vehicle model showing a three-dimensional shape of the vehicle 9 by using the vehicle data 27b memorized in the memory unit 27 in advance. This vehicle model is arranged in the vehicle region R0, which corresponds to the position of the vehicle 9, in the three-dimensional space in which the virtual plane TS is set).

Regarding claim 17 (New), Matsuda and Kinoshita teach the vehicle-related output method according to claim 12 and further teach wherein the output information piece includes a traveling state calculation information piece (‘525; ¶ 0009-0010; traveling state calculation information piece); and in the calculating step, a vehicle specification information piece corresponding to the vehicle identification information piece is selected from plural types of vehicle specification information pieces based on the vehicle identification information piece (‘525; fig. 1; Abstract; ¶ 0026-0028; ¶ 0040; The vehicle information obtaining section 35 is configured to obtain the detection signals of the sensors 21 to 28. The control section 36 is configured to write data obtained from the traveling position history obtaining section 32, the lateral tire force obtaining section 33, the centrifugal force obtaining section 34, and the vehicle information obtaining section 35 in the storage section 37 and to read the data from the storage section 37), and a traveling state calculation information piece is calculated from the vehicle state information piece based on the selected vehicle specification information piece (‘525; ¶ 0023; ¶ 0027-0028; The portable information terminal 11 is communicable with the traveling information management device 10 and with a server 12 and a data base 13 which are externally provided, via a network N (e.g., Internet; vehicle state information received from the vehicle; The output section 38 is configured to output the data to a display unit 39 mounted in the motorcycle 2, and to an external memory 40. The output section 38 is configured to output the data to the portable information terminal 11 carried by the rider of the motorcycle 2 by short distance radio communication (e.g., Bluetooth (registered mark))).

Regarding claim 18 (New), Matsuda and Kinoshita teach the vehicle-related output method according to claim 17 and further teach wherein the vehicle specification information piece includes at least one of a weight of the vehicle (‘525; ¶ 0035), a position of a traveling state sensor in the vehicle (‘525; fig. 2; ¶ 0023-0024; sensors which detect traveling states of the motorcycle 2; including traveling information), and a geometry of the vehicle (‘016; ¶ 0069; the image generating unit 22 virtually constitutes a vehicle model showing a three-dimensional shape of the vehicle 9 by using the vehicle data 27b memorized in the memory unit 27 in advance. This vehicle model is arranged in the vehicle region R0, which corresponds to the position of the vehicle 9, in the three-dimensional space in which the virtual plane TS is set).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (U.S. Patent Application Publication 2019/0180525 A1, already of record, hereafter ‘525) as applied to claims 1, 3, 4 and 6-18 above, and in view of Kinoshita et al. (U. S. Patent Application Publication 2015/0274016, hereafter ‘016) as applied to claims 1, 3, 4 and 6-18 above, and further in view of Beaurepaire (U. S. Patent Application Publication 2017/0103571 Al, hereafter ‘571).

Regarding claim 5 (Original), Matsuda and Kinoshita teach the vehicle-related output program according to claim 3, wherein: the image information piece (‘016; figs. 1 and 3; element 27b, vehicle data; ¶ 0008; ¶ 0059; ¶ 0069; data used for generating the synthetic image as described above, a vehicle data 27b showing the shape of the vehicle 9 on which the vehicle control apparatus 10 is mounted is included; the image generating unit 22 virtually constitutes a vehicle model showing a three-dimensional shape of the vehicle 9 by using the vehicle data 27b memorized in the memory unit 27 in advance) ; and in the calculating step, at least one of the vehicle image information piece (‘016; figs. 1 and 3; element 27b, vehicle data; ¶ 0008; ¶ 0059; ¶ 0069; data used for generating the synthetic image as described above, a vehicle data 27b showing the shape of the vehicle 9 on which the vehicle control apparatus 10 is mounted is included; the image generating unit 22 virtually constitutes a vehicle model showing a three-dimensional shape of the vehicle 9 by using the vehicle data 27b memorized in the memory unit 27 in advance) and does not teach that the method as further includes a background image information piece further and the background image information piece is changed based on an information piece regarding a vehicle speed included in the vehicle state information piece.
Beaurepaire, working in the same field of endeavor, however, teaches a background image information piece (‘571; ¶ 0027; ¶ 0036; ¶ 0040-0045; foreground visual elements, background visual elements) and the background image information piece is changed based on an information piece regarding a vehicle speed included in the vehicle state information piece (‘571; ¶ 0027; ¶ 0036-0037; ¶ 0040-0045; If the vehicle state sensor data record indicates that the vehicle is in low speed traffic or has stopped moving, the virtual reality elements may be adapted accordingly. In an example of a historical or tourism theme, additional textual or audio information may be provided based on the nearby landmarks. The environment theme may change to a quieter environment, such as a placid lake or pastoral scene. The amount of visual information or the resolution of the virtual environment may be adjusted; information may be able to predict speed changes (acceleration or deceleration), lane changes, route, or other elements that may be implemented with corresponding elements in the virtual reality environment. Predictive navigation data may include anticipation of traffic conditions ahead such as traffic jams, a transition from interstate driving to city driving, construction, accidents and other traffic conditions that will affect the length of the trip; fig. 4A; ¶ 0056- 0057; an exemplary virtual reality environment; background information pieces) for the benefit of providing a virtual reality environment responsive to the recorded and predictive traveling portions of a vehicle route.  Beaurepaire defines a vehicle in ¶ 0025 as: The term “vehicle” as used herein encompasses its plain and ordinary meaning including, but not limited to a car, bus, train, plane, boat, bicycle, tramway, pedestrian locomotion. The term “vehicle” includes any motorized or unmotorized form of transportation and/or locomotion. The virtual reality system may be used in tandem with an autonomous or semi-autonomous vehicle. One or multiple passengers in the vehicle may use the virtual reality system. The driver may be included as one of the passengers using the virtual reality system. “Passenger” may refer to any one or more passengers of the vehicle including the driver, thus, is in the same analogous field of art and would provide the motivation to combine the disclosed teachings with those of Matsuda and Kinoshita.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the three-dimensional virtual environment (both foreground and background) determination, animation, and simulation techniques as taught by Beaurepaire with the vehicle travelling information sensing, calculating and outputting processes as taught by Matsuda in view of Kinoshita for the benefit of providing a virtual reality environment responsive to the recorded and predictive traveling route portions of a vehicle route.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-18 have been considered but are moot because the arguments apply to the amended and new claims and do not reflect the current combination of references and citations used in the current prior art rejection presented above that includes a new ground of rejection that was necessitated by the Applicant’s amendment.

The Applicant’s arguments filed 30 June 2022 are primarily based upon the amended claim features incorporated into independent claims 1, 11 and 12 and new claims 13-18.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously presented as presently claimed and includes new claims 13-18, thus, there are limitations not previously examined nor addressed in the previous office action.  The Examiner requests that Applicant look to the Office Action provided above wherein these newly added limitations and new claims have now been examined and addressed and, in particular, the newly cited prior art references of Kinoshita and Beaurepaire are now relied upon for showing many of these modified and added features.

Independent claims 1, 11 and 12 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 3-10 and 13-18 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.


Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 10063836 B2	Terrain Visualization for A Vehicle and Vehicle Driver – A visualization technique for a vehicle and a vehicle driver combines a forward-facing video camera and a forward-facing time of flight camera. The outputs of the camera are combined to provide the vehicle driver with an augmented reality display, whereby topographical features can be identified in relation to the vehicle even if out of line of sight of the driver.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571) 270-1883.  The Examiner can normally be reached on Monday-Friday 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613